Citation Nr: 0506636	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

In a January 2001 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision and did not appeal, and the January 2001 
decision is final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. 
§ 20.1103 (2003).

The veteran submitted a request to reopen his previously 
denied claim in May 2001.  In a May 2002 rating decision the 
RO determined that new and material evidence had been 
submitted and reopened the claim, but denied the claim on the 
merits.  The veteran perfected an appeal of the May 2002 
decision, which is now before the Board of Veterans' Appeals 
(Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  The RO denied the veteran's claim for service connection 
for PTSD in January 2001, and that decision became final in 
the absence of an appeal.

3.  The evidence received subsequent to the January 2001 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran did not engage in combat with the enemy 
during his period of active service.

5.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressors.



CONCLUSIONS OF LAW

1.  The January 2001 decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. § 20.1103 
(2000); 38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2002).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2004).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

Here, in a December 2003 letter, the RO informed the veteran 
of the evidence needed to substantiate his claim, the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or submit any additional 
evidence he wanted to have considered.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, including the VCAA provisions, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection.  In these documents the RO 
also informed them of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf.  
The Board finds that all of these documents informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 187.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).


Factual Background

The veteran has contended, in various statements, that he has 
PTSD due to various in-service incidents.  The veteran's 
service medical records show no evidence of a psychiatric 
disorder while in service. 

The veteran's service personnel records reflect that his 
military occupational specialty (MOS) was that of a 
communications specialist while he served in Vietnam from 
December 1964 to December 1965.  From November 1966 to 
November 1967 he was an electrical warfare operations 
analyst.  In addition, he received the National Defense 
Service Medal and an Expert Badge Rifle Medal, Good Conduct 
Medal, and Armed Forces Expedition Medal.

The veteran initially claimed entitlement to VA compensation 
benefits for PTSD in March 1999.  He stated that while in 
Vietnam he witnessed truckloads of human remains and 
experienced other traumatic events related to combat.  In a 
January 2001 rating decision the RO denied the claim due to 
the absence of any medical evidence pertinent to the claim 
and for lack of a verified stressor.

In May 2001 the veteran filed another claim and submitted an 
authorization form for the Veterans Center.  Later that 
month, the RO received a report from the Veterans Center, 
wherein a readjustment counseling therapist indicated that 
the veteran suffered from PTSD.  The therapist reported that 
the veteran had intrusive thoughts about his experiences in 
Vietnam.  He stated that he tested the veteran on the 
Mississippi Scale and the veteran scored 125 with the cut off 
for Vietnam combat related stress placed at 107.  He also 
indicated that the veteran does not relate to co-workers.  He 
further reported that because the veteran has had a gap of 
two years in counseling that "it [was] obvious he suffers 
from PTSD."  

In March 2002 the RO requested more detailed stressor 
information from the veteran.  In May 2002 the claim was 
reopened, but denied on the merits as the RO had not received 
the veteran's response to the development letter and there 
were no verified stressors.

In June 2002 the veteran submitted a letter to the RO, which 
essentially described his symptoms, but provided no 
information regarding stressors.

Treatment records from the Veterans Center from November 1999 
to August 2002 were subsequently submitted.  During his 
treatments the veteran reported seeing a child die in Vietnam 
and seeing the dead bodies of Vietnamese soldiers during 
service.  During these treatments he also revealed he thought 
about men he communicated with via radio in Vietnam, and a 
time when there was an abrupt silence on the other end.  The 
veteran further noted that he was not in battle, but did see 
a truckload of body parts headed to the morgue, and he could 
not understand why they were not in body bags.  He felt these 
may have been south Vietnamese soldiers.

In a July 2003 letter the Veterans Center therapist and the 
chief of psychiatric services indicated that the veteran's 
depression had increased in severity since May 2001.  They 
reported that the veteran's PTSD score had increased from 125 
to 137 and that the veteran would continue to suffer from 
chronic PTSD.  

In a July 2003 statement the veteran reported having guard 
duty while in service, where he was afraid of being shot.  He 
also described a plane doing dive bomb runs.  He revealed 
that he has daydreams of planes diving down to hit him.  He 
described an incident when he was riding his motorcycle and 
came across U.S. soldiers who advised him that the enemy was 
nearby.  He also reported having a hard time falling asleep 
and being angry when he wakes up.  The veteran listed the 
changes he has noticed in his personality before and after 
service.  He indicated that he presently has no friends or 
patience, is angry, depressed, sad, and feels ugly.  

In an August 2003 statement the veteran reported that after 
he served in Vietnam, he went to electronic counter measures 
school.  He reported then being sent to Turkey where he 
listened to Russian satellite transmissions for any launch 
telemetry transmissions.  He indicated that he was promoted 
to the position of Master Antenna Controller, which meant he 
was responsible for coordinating all the antenna station 
searches to find frequencies the Russians might use.  He 
reported feeling a lot of stress and tension while stationed 
in Turkey.  

In December 2003 the RO issued a supplemental statement of 
the case, advising the veteran that his stressor statements 
were largely anecdotal and did not provide specific dates, 
times, and locations of events needed for further 
development.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  The filing of additional evidence after the receipt 
of notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The provisions of 38 C.F.R. § 3.156(a) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998). 

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

In this case, the May 2001 and July 2003 letters from 
Veterans Center 0note the veteran is diagnosed with PTSD, and 
link that disorder to the veteran's service in Vietnam.  
Thus, these records bear directly and substantially on the 
matter under consideration, and must be considered in order 
to fairly decide the claim.  Thus, this evidence is new and 
material, and the previously denied claim is reopened. 

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Here, the record does not show, nor does the veteran contend, 
that he engaged in combat while on active duty.  In this 
regard, his service records do not reveal any combat awards 
or decorations.  Additionally, the veteran indicated to the 
Veterans Center that he was never in combat, nor does his 
stressor information detail combat.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not for application in the instant 
case.  Because he did not serve in combat, the occurrence of 
his claimed in-service stressors must be supported by 
corroborating evidence.  Id.; see also Cohen v. Brown, 10 
Vet. App. 128, 145-46 (1997).

Here the veteran has reported numerous stressors, but failed 
to provide sufficient detail to allow VA to attempt to verify 
any of them, to the extent that some would be capable of 
verification.  Some of stressors the veteran mentioned are of 
the type that likely cannot be verified, such as seeing a 
dead child, seeing body parts in a truck, and riding his 
motorcycle.  

In summary, the stressful events reported by the veteran, 
while apparently sincere, are either not subject to 
verification, or unable to be verified due to lack of 
information.  The Board finds, therefore, that the claimed 
stressors are not supported by corroborating evidence. 

In the absence of a verified stressor upon which the 
diagnosis of PTSD can be based, the claim of entitlement to 
service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


